DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Replacement Non-Final Rejection
The Non-Final Rejection made on 09/15/2020 is vacated and please see the following replacement Non-Final Rejection as set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites with high load carrying capacity. The specification does not provide any guidance as what is qualified to be called high load carrying capacity. Thus it is unclear as what is considered as high load carrying capacity. Thus “high load carrying capacity” is indefinite for not giving a range, or relative to what standard for?
Claim 3 recites the limitation "said stiffness", “the stiffness”, “the material to be grafted”, and “the density of grafting” in claim 3.  There is insufficient antecedent basis for this limitation of "said stiffness", “the stiffness”, “the material to be grafted”, “the density of grafting” in the claim as to of what: the panel, the reinforced regions, or the stiffened strips.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nejhad et al. (WO2008054409).
As to claim 1.     Nejhad et al. discloses a panel (see e.g. reinforced composite laminate in Par. 11, Fig 4 corresponds to the claimed panel, wherein the composite laminate can uses in a wide variety of application within aircraft and marine structural component in Par. 5, Par. 49. As is known to a person with ordinary skills in the art that structure component including various panels that can be used in aircraft component such as aircraft wing or skin. reinforced composite laminate can comprise 2-D fiber cloths 110 wherein reinforcement nanotube grow on in Par. 31, Fig 1, Fig 4. Laminar 506 in Fig 5B. )

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

comprising internal strips or regions reinforced (see e.g. reinforced composite laminate can comprise 2-D fiber cloths 110 wherein reinforcement nanotube grow on in Par. 31, Fig 1, Fig 4. Area 102 of fiber cloth with 3-D nanotube reinforcement 106 in Fig 1 corresponds to the claimed reinforced regions, Par. 36) with region of nanomaterials (see e.g. carbon nanotubes (CNTs) 106 in Par. 31, Fig 1) fabricated using surface grown nanostructures (see e.g. Carbon nanotubes may be grown on the coating at a surface of the cloth in Par. 14); and 
said reinforced regions include nanotubes grown uniformly in the out-of-plane direction of the composite panel (see e.g. CNTs 106 are grown on the surface of the 2-D fiber cloth 110 in Fig 1, Par. 40. nanotubes grown on the surface of the 2-D SiC fiber cloth 110 are aligned approximately perpendicular to the plane of the 2-D woven fabric 110 and cover the surface of the fiber cloth 110 approximately uniformly in Fig 1, Par. 40. The 3-D nanocomposite 100 exhibits a plurality of nanotubes 106 which can also extend outward from the fracture surface 602 Par. 54, Fig 6B).
As to the claimed property of “high load carrying capacity”
Nejhad et al. discloses nanocomposite can bearing mechanical load in abstract, CNT nanocomposite also have mechanical damping property under applied load in Par. 60 and significantly improved mechanical load property in Par. 52& Table 1, Par. 55&Table 2, Table 3, Par. 9&30. The fiber cloth can be made of glass fiber cloths and coated carbon fiber cloths in Par. 80 that is used aircraft and marine structural in Par. 5, Par. 49. It is obvious for a person with ordinary skills in the art to art to expect the materials or component used in aircraft industry is required to have high load carrying capacity, thus it would have been obvious for a person with ordinary skills in the art to design the CNT nanocomposite of Nejhad et al. (such as by adding more reinforcement in Par. 56) such that the nanocomposite can have high load carrying capacity that is desired in aircraft industry.
Furthermore, by comparison, the instant application also discloses using carbon nanotubes grown at the surface in Par. 13 for an aircraft application in Par. 2. If the carbon nanotube grown on the fiber composite for aircraft application in Par. 32 of instant application have high load carrying capacity, the carbon nanotube grown on fiber cloth for aircraft application in Neijhad will also be expected to have high load carrying capacity).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nejhad et al. (WO2008054409), and further in view of Esconjauregui et al. (J. Appl. Phys. 113, 144309 (2013)) and Verhaeghe et al. (WO2006117395). 
As to claim 3.     Nejhad et al. discloses a panel (see e.g. reinforced composite laminate in Par. 11, Fig 4 corresponds to the claimed panel, wherein the composite laminate can uses in a wide variety of application within aircraft and marine structural component in Par. 5, Par. 49. As is known to a person with ordinary skills in the art that structure component including various panels that can be used in aircraft component such as aircraft wing or skin. Panel can comprise 2-D fiber cloths 110 wherein reinforcement nanotube grow on in Par. 31, Fig 1, Fig 4. Laminar 506 in Fig 5B. )
comprising reinforced regions including stiffened strips(see e.g. reinforced composite laminate can comprise 2-D fiber cloths 110 wherein reinforcement nanotube grow on in Par. 31, Fig 1, Fig 4. Area 102 of fiber cloth with 3-D nanotube reinforcement 106 in Fig 1 corresponds to the claimed reinforced regions, Par. 36. Nejhad et al. disclose coated carbon fibers demonstrate significant CNT growth, as illustrated in the top down micrograph of Figure 14A wherein it is can be seen that the CNT growth appears to be a strip shape. Furthermore, CNTs grown on the 2-D fiber cloth 110 are aligned approximately perpendicular to the plane of the fiber cloth 110 in a linear array in Par. 40.)
having a thickness as thin as 100 micrometers(see e.g. Nejhad et al. disclose the length of the nanotubes 106 is varied in the range of tens to hundreds of micrometers by adjusting the CVD reaction time, from about 10 minutes to one hour. In one preferred embodiment, nanotubes of about 1 to 500 μm in length more preferably about 60 μm, providing sufficient length for mechanical strength in Par. 38. Since the CNT grow in the thickness direction of the laminate panel, the about 1 to 500 μm in length more preferably about 60 μm overlaps with the claimed thickness as thin as 100 micrometers.   Furthermore it is obvious for a person with ordinary skills in the art to modify the parameters of the carbon nanotube such as height or thickness since the carbon nanotube array is a result effective variable of the mechanical property or strength of the reinforced composite laminate.)
said reinforced regions include nanotubes grown uniformly in the out-of-plane direction of the composite panel (see e.g. CNTs 106 are grown on the surface of the 2-D fiber cloth 110 in Fig 1, Par. 40. nanotubes grown on the surface of the 2-D SiC fiber cloth 110 are aligned approximately perpendicular to the plane of the 2-D woven fabric 110 and cover the surface of the fiber cloth 110 approximately uniformly in Fig 1, Par. 40. The 3-D nanocomposite 100 exhibits a plurality of nanotubes 106 which can also extend outward from the fracture surface 602 Par. 54, Fig 6B).
Nejhad et al. does not explicitly discloses said stiffness is controlled during fabrication by selecting the stiffness of the material to be grafted and the density of grafting; 
Esconjauregui et al. discloses vertical aligned carbon nanotube (VACNT) for stiff composite or beam (see e.g. Par. 1 in introduction) can be controlled by varying diameter, number of walls, nanotube length and nanotube area density, wherein it is commonly known to a person with ordinary skills in the art that carbon nanotube diameter, number or thickness of walls, nanotube length are all result effective variable for nanotube stiffness (see e.g. Par. 2 in introduction). 
Both Nejhad et al. and Esconjauregui et al. are analogous in the field of carbon nanotube array based stiffener, it would have been obvious for a person with ordinary skills in the art to control the desired stiffness or mechanical property of the stiff composite by varying diameter, number of walls and the resulted thickness of the stiffener, nanotube length and nanotube area density wherein varying diameter, number of walls and the resulted thickness of the stiffener, nanotube length will result in different stiffness of the nanotube.  Since different number of walls and density of the nanocomposite will ultimate determine how much thickness of the resulted nanotube stiffener, it would also have been obvious for a person with ordinary skills in the art to modify the number of walls and density of the nanocomposite of Nejhad et al. to be variable as taught by and Esconjauregui et al. in order to achieve different thickness of the nanotube stiffener in order to achieve different mechanical strengthening reinforcement effect at different locations of the panel as suggested by Esconjauregui et al.. 
Lastly, since Nejhad et al. does not explicitly discloses the stiffened region comprise stiffened strip shape, Verhaeghe et al is introduced to further teach reinforcing structure for laminate or panel(see e.g. line 15-25 in page 12) can have various shapes including strip or any other shape ought suitable by a person with ordinary skills in the art. 
Verhaeghe et al. also discloses a panel (see e.g. support panel in abstract line 1-5 in page 1, Fig 1, Fig 5-6) comprising reinforcement strip structure 15 on exterior of the laminate panel, wherein the reinforcing structure may take any shape such as tubes in line 15-20 in page 13. 

    PNG
    media_image2.png
    635
    1429
    media_image2.png
    Greyscale

Even if the panel or laminate in Verhaeghe et al. is used as interior panel, however the reinforcement is still on the outside or exterior side of the panel as show in the above figure. 
The reinforcing structure may also comprise a plurality of reinforcing structure arranged parallel to each other or any other suitable arrangement. The reinforcing structure may be take the shape of tube extend in height direction of the support panel structure (see e.g. line 15-25 in page 13). 
Both Nejhad et al. in view of Esconjauregui et al., and Verhaeghe et al are analogous in the field of tubular surface reinforcing structure for laminate panel of aircraft component, it would have been obvious for a person with ordinary skills in the art to modify the arrangement or nanotube array reinforcement structure to be strip or any other suitable arrangement in order to enable the laminate to have desired reinforcement strength at desired location that is desired for an aircraft component. 

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 

GROUND 1 & GROUND 2 REJECTION 
Applicant argues 
a) the meaning of "out-of-plane direction”, which is not a direction that is pointed inwardly, but rather, it concerns nanotubes located on the exterior of the panel and point outwardly from the exterior surface. Reinforcing what is meant by the claim term is [0063] of the specification which makes clear that this claim limitation does not include internal stiffeners since this is what the claimed invention is directed at avoiding:
[0063] … The load paths may include one or more posts, pillars, columns, or other structures or features that raise up from the panel or grow in the out-of-plane direction. The raised features may also be formed in periodic or random patterns and structures.
Nejhad proposes growing carbon nanotubes on the fabric surface through the thickness (see Fig. 2 in Nejhad et al.). This not out-of-plane. In Nejhad, no carbon nanotubes are grown at the exterior surfaces of the composite plate.
On the other hand. Applicants teach no through-thickness growth. Instead, Applicants teach and claim growing the carbon nanotubes in a direction out of the plane of the exterior surface of the panel where the nanotubes will function as exterior stiffeners.
This inward direction of Nejhad and outward direction of the claimed invention produces different results. The intent in Nejhad is to improve the interlaminar shear strength and fracture properties of the composites plates as explained in Examples 1-4 in Nejhad.  Nejhad teaching will never result in increase in buckling load capacity.
Directing the nanotubes outwardly does nothing to increase plate thickness. Thus, in short, Nejhad targets a different objective than the claimed invention, and, as a result, it is structurally different.
Examiner respectfully disagrees:
In Par. 63 of instant application, the instant application discloses “the load paths may include one or more posts, pillars, columns, or other structures or features that raise up from the panel or grow in the out-of-plane direction.” Thus raised up from the panel or raise up from external surface of the panel is an alternative embodiment with the growing in the out of plane direction. In another word, the instant application does not explicitly defines the out of plane is on the exterior of the panel and point outwardly from the exterior surface as what the applicant argues. Thus the out of plane can be both inward and outward from the surface. Applicant is arguing something is not claimed and thus the argument is not persuasive. 
Furthermore, Nejhad et al. discloses the reinforcement carbon nanotube can extending outward from the surface defined by the woven cloth in Par. 11. 
Figure 6B and inset, the 3-D nanocomposite 100 exhibits a plurality of nanotubes 106 which extend outward from the fracture surface 602 which are embedded within the matrix 103 (see e.g. Par. 54, Par. 21).
Furthermore, Esconjauregui also discloses the CNT are grown on the exterior on the substrate as shown in Fig 1. 


    PNG
    media_image3.png
    551
    1426
    media_image3.png
    Greyscale

Verhaeghe et al. also discloses a panel (see e.g. support panel in abstract line 1-5 in page 1, Fig 1, Fig 5-6) comprising reinforcement structure 15 on exterior of the laminate panel. 

    PNG
    media_image2.png
    635
    1429
    media_image2.png
    Greyscale

Even if the panel or laminate in Verhaeghe et al. is used as interior panel, however the reinforcement is still on the outside or exterior side of the panel as show in the above figure. 
For the above reason, the applicant’s argument is not persuasive. 

Applicant argues 
Amended claim 1 is not obvious in light of Verhaeghe et al. and Nejhad. If anything, by teaching inwardly directed stiffeners (interior instead of exterior) Verhaeghe et al. and Nejhad both teach away from the claimed invention. Neither Verhaeghe et al. nor Nejhad teachings can result in increasing the buckling load capacity as suggested by the Amended claim 1. Thus, in short, the cited references target a different objective than the claimed invention, and, as a result, they are structurally different.
As Nejhad, Verhaeghe et al. do not disclose the invention of amended claim 1. Verhaeghe et al. relate particularly to a sandwich structure consisting of two fibrous sheets sandwiching foamed core material. This is completely different than the structure of amended claim 1 which requires exterior, out-of-plane, stiffeners.
The stiffeners in Verhaeghe et al. are interior stiffeners extending in the height or width direction between the two face sheets creating a reinforcing structure inside the composite plate (see Fig. 3 in Verhaeghe et al.). As required in amended claim 1, the carbon nanotube stiffeners lie completely outside the plate and are not sandwiched between plate components. The carbon nanotube stiffeners extend out of the plate which is not the case with Verhaeghe et al.
Moreover, Verhaeghe et al. referred to metals and plastics (e.g. steel, stainless steel, any other metal, thermosetting, thermoplastics) as materials to be used as strips for stiffening the sandwich structure. Amended claim 1 recites carbon nanotubes as the unique material to provide out of plate stiffness. Any of the materials suggested by Verhaeghe et al. would not work for the claimed invention.
Examiner respectfully disagrees:
Verhaeghe et al. also discloses a panel (see e.g. support panel in abstract line 1-5 in page 1, Fig 1, Fig 5-6) comprising reinforcement structure 15 on exterior of the laminate panel. 

    PNG
    media_image2.png
    635
    1429
    media_image2.png
    Greyscale

Even if the panel or laminate in Verhaeghe et al. is used as interior panel, however the reinforcement is still on the outside or exterior side of the panel as show in the above figure. 
Since the materials of reinforcement in Verhaeghe et al. is not relied upon in the office action, the applicant’s argument that any of the materials suggested by Verhaeghe et al. would not work for the claimed invention is not relevant. 
As discussed in the office action, Nejhad et al. and Esconjauregui et al. both discloses carbon nanotube grown as reinforcement.
For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steiner et al. (US20140287641).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783